Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 7 December 2020 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 July 2019, 16 January 2020, and 15 December 2020 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,002,837 (Shimogori).
In regards to independent claim 1 and dependent claims 2-3, Shimogori teaches a Zn-Mg alloy that is plated on the surface of metals. (Abstract) As seen in figure 10, the product includes a substrate of steel, a pure zinc layer, and a Zn2Mg layer. (Figure 10) A pure zinc layer may be deposited with a Zn-Mg alloy formed over the pure zinc layer. (Claim 7) When a zinc vapor deposited layer and a magnesium vapor deposited layer are formed in a laminated state, zinc and magnesium are mutually diffused to form a homogenous Zn-Mg alloy layer by heating the laminated layer and holding it at a temperature higher than 250° C. (21:57-63) The Zn-Mg alloy has 0.5 to 40% magnesium and the balance of zinc. (Claim 3) Table 11 sets forth a first plating composition of 100% zinc and a second Zn-Mg plating with 10% magnesium. (Table 11) The Zn-Mg plating weight is 20 g/m2. (Table 11) 
This reference does not explicitly sets forth the claimed ratio of weight of magnesium as set forth within the claims. However, Shimogori sets forth that that the amount of magnesium in the Zn-Mg alloy layer is from 0.5 to 40% magnesium. (Claim 3) This would result in ratios for the respective layers that would overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 

As to claim 4, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Shimogori does not explicitly teach the grain size, but it sets forth a process that appears identical or substantially identical to that set forth in the instant application. Shimogori teaches that when a zinc vapor deposited layer and a magnesium vapor deposited layer are formed in a laminated state, zinc and magnesium are mutually diffused to form a homogenous Zn-Mg alloy layer by heating the laminated layer and holding it at a temperature higher than 250° C. (21:57-63) 
The instant application teaches that a zinc plated layer is formed on the base steel by one method such as electroplating, hot-dip plating, or physical vapor deposition. (¶25 of corresponding US 2019/0366687) The Zn—Mg alloy plated layer may be formed on the Zn plated layer, and may be obtained by mutual diffusion between Zn and Mg in the Zn plated layer and an Mg deposition layer. (¶27 of corresponding US 2019/0366687) A heat treatment may be performed on the Zn plated steel material including the Mg deposition layer formed thereon at 250° C. or higher, and a Zn—Mg alloy plated layer may be formed. (¶44 of corresponding US 2019/0366687) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed grain size.  

	


As to claim 7, zinc and magnesium are vapor-deposited. (Abstract) The laminate plating layer consists of a zinc layer and a magnesium layer that is initially formed and then mutual diffusion of the zinc and magnesium occur. (22:26-33) This is also shown in figure 10. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,002,837 (Shimogori) as applied to claim 1 above, and further in view of Korean Patent Number 101630957 (KR ‘957).
In regards to claims 8-10, as set forth above in regards to claim 1, Shimogori sets forth a galvanized steel sheet having a ZnMg diffused layer. This sheet is spot welded. The sheet is used as outer panels in vehicles. (16:14-16) It does not set forth the composition of the steel sheet.
In the same field of endeavor of galvanized steel sheets, KR ‘957 is directed to steel material that are zinc-plated and having high strength and high ductility while having excellent spot welding properties and plating properties. (¶1) The steel has excellent resistance to liquid metal embrittlement during spot welding from the component control of the plating layer and prevents cracking in the heat-affected zone of welding. (¶14) 

It would have been obvious to one of ordinary skill in the art to have utilized the steel composition of KR ‘957 as the steel material within the galvanized steel of Shimogori. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements together to achieve expected results, including selecting a known steel composition that has excellent resistance to liquid metal embrittlement during spot welding from the component control of the plating layer and prevents cracking in the heat-affected zone of welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784